Citation Nr: 1229939	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  09-14 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for chronic cholesterol.

2.  Entitlement to service connection for arthritis of the shoulders.

3.  Entitlement to service connection for chronic circulation problem in both legs.

4.  Entitlement to service connection for type II diabetes mellitus.

5. Entitlement to service connection for a disability manifested by skeletal pain with tender points, to include fibromyalgia.

6.  Entitlement to service connection for hypertension.

7.  Entitlement to service connection for a left hip disorder.

8.  Entitlement to service connection for a low back disorder.


ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from June 1963 to January 1971 and from June 1971 to June 1983.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

As to the issues on appeal, the Board has combined the issues of service connection for fibromyalgia and skeletal pain with tender points.  Based upon a reading of the Veteran's statements and the fact that fibromyalgia is manifested by diffuse musculoskeletal pain with tender points, the Board finds these issues are best represented as one claim rather than two; however, the issue has been restated as shown on the previous page because there may be some disorder other than fibromyalgia that could cause the Veteran's complaints of skeletal pain with tender points.

The Board notes that, on his VA Form 9 received in April 2009, the Veteran requested a Board hearing to be held in Washington, DC.  Instead, the Veteran was scheduled for a video conference hearing before a member of the Board for March 28, 2012, presumably because this gave him the opportunity for an earlier hearing.  The record was unclear as to whether the hearing was held, postponed or cancelled due to the Veteran failing to show.  After consultation with the Board's hearing office, the undersigned Veterans Law Judge was advised that records indicate that the Veteran failed to show for the scheduled hearing.  The Board finds this to be likely given the Veteran's own comments in the claims file made in August 2008 and April 2009 that, although requesting a Board hearing, he said, "I do not wish to be present at the hearing." 

Consequently, the Board finds that the Veteran failed to show for his March 2012 Board hearing and has not shown good cause for doing so or requested that the hearing be rescheduled.  The Board has, therefore, complied with its duty to provide the Veteran with an opportunity for a hearing.

(The decision below addresses the claim of service connection for high cholesterol.  The remaining issues are addressed in the remand that follows the decision.)


FINDING OF FACT

The medical evidence shows the Veteran has a diagnosis of hyperlipidemia.


CONCLUSION OF LAW

The Veteran's claim of service connection for hyperlipidemia (claimed as "chronic cholesterol") is without legal merit.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In January 2008, the Veteran filed a claim for VA disability compensation, seeking service connection for "chronic cholesterol."  The Veteran's pre-discharge examination report includes a finding of elevated cholesterol.  Post-service medical records show a diagnosis of hyperlipidemia.  

Hypercholesterolemia or elevated serum (blood) cholesterol is not a disability for which VA compensation benefits are payable.  Hyperlipidemia, elevated triglycerides, and elevated cholesterol are laboratory results and are not, in and of themselves, disabilities.  See Schedule for Rating Disabilities; Endocrine System Disabilities, 61 Fed. Reg. 20,440, 20,445 (May 7, 1996).  It is also pertinent to note that the term "disability," as used for VA purposes, refers to a condition resulting in an impairment of earning capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In this case, there is no indication that the Veteran's hyperlipidemia is manifested by any such impairment.

The Veteran's hyperlipidemia is merely a laboratory test result.  Furthermore, there is no medical evidence suggesting that there is any disability resulting from the Veteran's hyperlipidemia.  As such, his hyperlipidemia is not a disability within the meaning of the law granting compensation benefits.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303; Allen, supra.  

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).  As hyperlipidemia (claimed as "chronic cholesterol") is a laboratory result and does not represent a disability in and of itself, the Board concludes that the Veteran's claim must be denied.



ORDER

Entitlement to service connection for hyperlipidemia (claimed as "chronic cholesterol") is denied.


REMAND


The Board remands the Veteran's remaining claims for service connection for further development.  On his original application for compensation filed in January 2008, the Veteran reported having been treated at "CAVHAS East" in Tuskegee, Alabama, since service.  Also, on a VA Form 21-4142, Authorization and Consent to Release Information to VA, submitted with his application, the Veteran identified treatment for all his claimed conditions at "CAVHAS East/West" in Tuskegee, Alabama.  The Board notes CAVHAS is an acronym for Central Alabama Veterans Health Care System, which includes the VA Medical Center located in Tuskegee, Alabama.  References to CAVHAS East relate to a medical center in Tuskegee, and references to CAVHAS West relate to a medical center in Montgomery.

Consequently, the Veteran has indentified that he received VA treatment; however, there is nothing in the claims file to indicate that the RO sought the identified VA treatment records from the VA facility(ies).  VA records are considered part of the record on appeal since they are within VA's constructive possession.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Furthermore, there may be relevant evidence as to the Veteran's claims.  Upon remand, therefore, all efforts should be made to obtain the Veteran's VA treatment records from June 1983 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records from the VA Medical Center in Tuskegee, Alabama, from June 1983 to the present.  All efforts to obtain VA records should be fully documented, and the VA facility should provide a negative response if records are not available.  (Ask the Veteran whether he was every treated at the Montgomery VA medical center (CAVHAS West), and if so, obtain those records as well.)

2.  Undertake any additional evidentiary development suggested by the record.  After ensuring all necessary actions have been accomplished to comply with VA's duty to assist, the Veteran's claims should be re-adjudicated.  If any benefit sought remains denied, a Supplemental Statement of the Case should be issued to the Veteran.  Time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


